Citation Nr: 1106486	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-39 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.  He was a World War II veteran who earned the European-
African-Middle Eastern Theater Medal with one bronze battle star.  
The Veteran died in December 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Oakland, 
California.  

On appeal in September 2009, the Board remanded the case for 
additional development, to include obtaining VA records from the 
Veteran's final hospitalization and an opinion regarding the 
cause of the Veteran's death. 

On appeal in November 2010, the Board remanded the case so that 
the RO could consider additional lay statements submitted by the 
appellant in September 2010, after the case was certified to the 
Board.

Additional evidence was received after the issuance of the 
December 2010 supplemental statement of the case in January 2011, 
without a waiver of the right to review by the RO.  As the 
additional evidence is duplicative of evidence already of record, 
a referral of the additional evidence to the RO for initial 
consideration is not warranted.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  The death certificate reveals that the Veteran died on 
December [redacted], 2004; the listed cause of death is cardiopulmonary 
arrest, due to or as a consequence of end stage renal failure, 
due to or as a consequence of coronary artery disease. 

2.  At the time of his death, the Veteran was service connected 
for PTSD, rated 100 percent disabling, and allergic rhinitis, 
rated noncompensable.

3.  Cardiopulmonary arrest, end stage renal failure, and coronary 
artery disease are not shown to be causally related to service or 
any service-connected disability.

4.  A service-connected disability did not cause or substantially 
and materially contribute to the Veteran's death, nor did any 
service connected disability hasten the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  In cases of service connection for the cause of 
death, notice must also include information on what disabilities 
the Veteran was service connected for at the time of death, and 
how to establish service connection for additional disabilities.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice in 
June 2005, and post-adjudication notice in December 2008 and 
January 2010.  The June 2005 and December 2008 notices 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence, while the January 2010 
notice substantially complied with the requirements of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), identifying the disabilities 
the Veteran was granted service connection for during his 
lifetime.

While not all of the notice was provided prior to the initial 
adjudication, the appellant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in a December 2010 statement of the case, following 
the provision of notice.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board; she did not avail herself of 
that opportunity.  The VA has also obtained a medical opinion to 
determine the cause of the Veteran's death pursuant to the 
Board's September 2009 remand.  A February 2010 opinion provides 
sufficient detail concerning whether the Veteran's service-
connected psychiatric disability caused or contributed to his 
death.  There has been substantial compliance with the Board's 
September 2009 and November 2010 Remand Orders.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claim file; and the appellant has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

When a veteran dies from a service connected disability, VA shall 
pay DIC to the veteran's surviving spouse.  38 U.S.C.A. § 1310.  
The death of a veteran will be considered service connected when 
the evidence establishes that a service connected disability was 
either the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the applicable 
presumptive period, and specific threshold requirements are met.  
38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

The death certificate states that the Veteran died of 
cardiopulmonary arrest, due to end stage renal failure, due to 
coronary artery disease.  Medical records from the VA medical 
center covering the Veteran's terminal hospital admission verify 
this.

At the time of his death, service connection was in effect for 
PTSD rated as 100 percent disabling, and allergic rhinitis, rated 
as noncompensable.

The appellant contends that the Veteran's PTSD contributed to his 
death because it caused him to refuse dialysis for his fatal end 
stage renal failure.  In the January 2011 Post-Remand Brief, the 
appellant's representative raised a new theory that the Veteran 
suffered from a lot of stress due to his PTSD, and that this 
stress and/or the medications he took for PTSD caused problems 
with his heart.  The Board must discuss all theories of 
entitlement raised by the appellant or by the evidence of record.  
Robinson v. Nicholson, 21 Vet. App. 553 (2008).

The appellant does not contend, nor does the medical evidence 
show, that there is a relationship between the cause of death and 
the Veteran's service-connected allergic rhinitis.  As noted, the 
appellant's essential argument is that the Veteran's service-
connected PTSD contributed to his death.

Service treatment records (STRs) are completely negative for 
findings, complaints, or diagnosis of any heart or heart-related 
disability including coronary artery disease, congestive heart 
failure, hypertension, renal problems, or diabetes.

A May 1999 VA PTSD examination report shows that the Veteran 
denied any suicidal ideation.

A December 1999 VA mental health treatment record shows that the 
Veteran was taking Prozac for his depression, but he felt it was 
not helping.  The Veteran stated that suicide was not an option 
because he was Mormon.

A December 2000 VA mental health treatment record shows that the 
Veteran focused on his multiple physical problems.  He denied 
suicidal ideation.

A June 2001 VA PTSD examination report shows that the Veteran's 
PTSD symptoms had increased and that he had responded poorly to 
treatment.  He also exhibited dementia.  The examiner noted that 
the Veteran had several chronic medical conditions.  The 
Veteran's wife stated that his physical decline had worsened the 
PTSD because he felt even more helpless.  The examiner noted that 
the Veteran "spent the better of two hours focusing on his 
physical decline and feeling helpless."  The Veteran was asked 
about lethality and attempts at self-harm.  The examiner wrote 
"he was reluctant to talk about this but stated that this would 
be against his religion as a Mormon though he has had thoughts 
about this."  The examiner determined that the Veteran was not 
suicidal.  She stated that "the Veteran's medical problems could 
indeed have contributed to the worsening of his post-traumatic 
stress disorder symptoms since many experts have studied the 
medical and psychiatric comorbidity of post-traumatic stress 
disorder.  Post-traumatic stress disorder may increase the risk 
for other psychiatric illnesses or for physical illnesses."

An April 2004 VA treatment record shows that the Veteran had 
acute renal failure.  He was instructed to make an appointment 
with Nephrology regarding eventual dialysis.

A May 2004 VA treatment note shows that the Veteran requested 
dialysis access placement and stated "eventually I'm going to 
have dialysis."

A June 2004 VA treatment note shows that the Veteran was "beset 
by physical and kidney problems."  The clinician noted that when 
the Veteran appeared clear in mentation, he was informed of the 
recommendation for dialysis.  The Veteran stated that "he does 
not want to go through this procedure every other day for a long 
time."  The Veteran further stated that he did not have any 
self-destructive feelings with his decision to decline dialysis.

A July 2004 VA treatment note shows that the Veteran still was 
not interested in dialysis because he "it is not going to be a 
cure and [he] does not want to deal with the routine of dialysis, 
spending hours and dealing with effects from the dialysis."  He 
did not think of this as being suicidal, and denied suicidal 
ideation.

November 2004 VA treatment notes establish that the Veteran's 
physical health had deteriorated.  He was also depressed because 
his brother had recently passed away.  One clinician wrote that 
the Veteran "said to his wife apparently that he wishes to die 
as well."  The Veteran denied suicidal ideation, but had no 
interest in life and reportedly felt frustrated with his medical 
condition.  He continued to refuse dialysis.  Another clinician 
wrote "[p]er wife patient has occasional suicidal thoughts most 
likely due to recent death in the family."

The Veteran was admitted to a VA hospital shortly before his 
death in December 2004.  These records establish that while the 
Veteran was sad because of his brother's recent death, there was 
no current active suicidal ideation.  One of the doctors informed 
the family that "the option of not performing [] dialysis and 
being DNR/DNI limits drastically the treating possibilities."

In an April 2005 letter, Dr. RMR, a VA psychiatrist who treated 
the Veteran from February to December 2004, stated that during 
these visits the Veteran alluded to having no purpose in living 
and talked about not wanting to pursue dialysis.  The doctor 
opined that "[i]n some way this might have been his way of not 
wanting to go on through life, with the general knowledge that 
dialysis could extend one's life again."  He further opined that 
the Veteran suffered exacerbations of psychological distress, 
ongoing feelings of survivor's guilt, and depression related to 
his PTSD and that "this may have played a role in his decision 
to forego dialysis which would further complicate his already 
complex medical conditions."
	
In correspondence dated August 2005, the appellant stated that 
the Veteran told her several times to "just dig a hole in the 
backyard and put me in it."  In addition, the appellant would 
threaten suicide if he thought she was going to leave him alone 
or with someone else even for a short period of time.

In correspondence dated December 2006, the appellant stated that 
"[a]ny experienced nurse/caregiver that has been in charge for 
PTSD older patients knows that untreated older patients' whole 
body will be ruined by the underlying PTSD factor."  She stated 
that the doctor who signed the death certificate "probably never 
even thought of an underlying PTSD cause."  In addition, it was 
her understanding that PTSD is not mentioned on death 
certificates for privacy reasons.  The appellant stated that the 
Veteran had a suicidal spell in March 2002 while he was a patient 
at a VA nursing home and during a VA gastrointestinal 
consultation, but that hospital personnel had not recorded this.  
Finally, the appellant stated that she had to hide the Veteran's 
medication so that he did not overdose as he had threatened to do 
several times.

In September 2009, the Board remanded the case for an opinion as 
to the cause of the Veteran's death.  In February 2010, a VA 
doctor thoroughly reviewed the claim file, to include the June 
2001 VA examination report; Dr. RMR's April 2005 letter; VA 
treatment records, including those from the month leading up to 
the Veteran's death; and the appellant's numerous statements.  
The doctor also summarized two medical treatises concerning PTSD.  
Specifically, he noted that there were many recognized co-
morbidities of PTSD, but they were psychiatric in nature; there 
were no physical diagnoses of comorbidities.  The doctor then 
summarized a third medical treatise concerning internal medicine, 
which found no etiological relationship between PTSD and end 
stage renal disease.  He acknowledged that coronary artery 
disease was the underlying reason for the Veteran's death, and 
noted that the treatise listed "psychological factors" as a 
general high risk factor for coronary artery disease, but noted 
that the treatise stated "paucity of data to verify that 
improvements in psychosocial factors lower the risk of coronary 
heart disease.  

The doctor concluded that there is insufficient data to verify 
that psychosocial factors, if improved, will lower the risk of 
coronary heart disease.  The doctor opined that the Veteran's 
PTSD did not contribute substantially or materially to his death.  
He reasoned that this conclusion was supported by scientific 
literature and the evidence of record.  Specifically, he found 
that the 2004 VA treatment records established the Veteran's 
readiness to die and that no PTSD symptoms were mentioned as a 
part of his thought processes.  The doctor noted that the Veteran 
had discussed advanced directives with his doctors on several 
occasions prior to his death.  He wrote "there is absolutely no 
mention in the C-file of [PTSD] symptoms causing his death or 
causing his end stage renal disease, or suicidal ideation as a 
reason to refuse dialysis rather the exact opposite seems true."  
He noted that the Veteran gave many other reasons for not wanting 
dialysis, to include his brother's death and the pain and 
inconvenience of dialysis treatment.  The doctor determined that 
this evidence seemed to "refute directly" Dr. RMR's April 2005 
letter.  
 
In correspondence dated January 2010, the appellant reiterated 
her belief that the Veteran's PTSD had caused or contributed to 
his death.  She also noted that as a "[m]edical trained 
Christian Missionary who had worked for over 25 years in the 
field" she had "insight and experiences in the field of caring 
for the less fortunate among us."

The claim file also contains a September 2010 letter from SDW, a 
speech-language pathologist and educational psychologist, who 
befriended the Veteran in 2002.  SDW stated that he visited the 
Veteran in the hospital and at home.  He wrote "[t]hroughout the 
time I knew [the Veteran] he was chronically depressed, anxious, 
suffered from nightmares, and frequently asked me not to share 
our conversations with others."  The Veteran "often spoke of 
wanting to die and ending his life," but stated that "my 
religion forbids that I take my own life."  SDW wrote "I am 
convinced that his religious beliefs kept him from attempting to 
take his own life, but I am also convinced that his refusal to 
accept dialysis for his kidney failure was his way of ending his 
life by 'natural consequences.'"

The unfavorable evidence far outweighs the favorable evidence in 
terms of whether there is a relationship between the Veteran's 
service-connected PTSD and cause of death.  The VA physician who 
treated the Veteran prior to his death did not explicitly find a 
relationship between the Veteran's cause of death and his 
service-connected PTSD, but rather noted that psychological 
distress, survivor's guilt, and depression related to PTSD may 
have played a role in the Veteran's decision to forego dialysis.  
This opinion is speculative in nature as the physician merely 
indicated that there might be a relationship between the 
Veteran's death and his PTSD.  A medical opinion based on 
speculation, without supporting clinical data or other rationale 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  

On the other hand, the February 2010 VA physician found that the 
Veteran's PTSD did not substantially or materially contribute to 
his death.  It is clear from the 11-page opinion that the 
examiner thoroughly reviewed the file.  The physician noted the 
PTSD medications the Veteran had been using, noted his multiple 
physical problems, discussed the Veteran's decision not to have 
dialysis, and addressed the appellant's contentions.  This 
opinion is substantially more probative because the physician 
thoroughly reviewed the pertinent background information, reached 
definitive conclusions and provided a cogent rationale for his 
opinions.

The June 2001 VA examiner's opinion that the Veteran's medical 
problems could have contributed to the worsening of his PTSD 
symptoms is irrelevant.  It is undisputed that the Veteran's 
immediate cause of death was not his PTSD. 

The appellant genuinely believes that the Veteran's PTSD 
contributed materially or substantially to the Veteran's cause of 
death.  While the appellant may have some medical training, there 
is no indication that she has special knowledge regarding 
nephrology, psychiatry, or cardiology, nor is there any evidence 
to that effect in the record.  Therefore, this opinion has little 
probative value.  Similarly, the evidence does not show that SDW 
possesses medical expertise, nor is it contended otherwise, and 
his opinion is not competent evidence. 

Moreover, neither coronary artery disease or end stage renal 
failure was service-connected.  Each had their onset many decades 
after the Veteran's military service.  Service treatment records 
reflect no treatment for or complaints related to any of these 
conditions, and there is no evidence, either lay or medical, of 
continuity of symptomatology since service.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for the cause of 
the Veteran's death is not warranted.
ORDER

Service connection for the cause of the Veteran's death is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


